Citation Nr: 0516116	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  00-02 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from July 1991 to December 
1998.

This appeal arises from a March 1999 rating decision.  The 
veteran's claim is currently being handled by the Muskogee, 
Oklahoma Regional Office (RO).


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was exposed to acoustic trauma during 
service.

3.  The veteran currently suffers from bilateral tinnitus 
that is related to his exposure to acoustic trauma during 
service.


CONCLUSION OF LAW

Bilateral tinnitus was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records include an April 1994 notation 
that shows that the veteran complained of decreased hearing 
after being exposed to a gunshot at a shooting range.  On 
examination, the ears were congested.  The assessment 
included decreased hearing.  Several inservice audiograms 
noted that the veteran was routinely exposed to hazardous 
noise.  

The veteran filed a claim of service connection for tinnitus 
in February 1999.  He noted the onset of tinnitus in 1994.

A July 2000 VA examination report shows that the veteran 
complained of bilateral tinnitus that occurred five to ten 
times a day.  He noted that loud noises would sometimes 
trigger the tinnitus.  The veteran reported the onset of 
tinnitus during service after shooting in a range without 
earplugs.  The diagnoses included tinnitus.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Alternatively, under 38 C.F.R. § 3.303(b) (2004), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (2004)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after 

discharge, and medical evidence relates the symptomatology to 
the veteran's present condition.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1998).

It is the veteran's contention that he suffers from tinnitus 
that is the result of acoustic trauma suffered during 
service.  The evidence supports his claim.

The service medical records show that the veteran was seen in 
April 1994 complaining of decreased hearing after being 
exposed to a gunshot at a shooting range.  The veteran was 
discharged from service in December 1998.  He submitted this 
claim several weeks later.  At that time, he claimed 
entitlement to service connection for tinnitus that had an 
onset in 1994.  When he was examined by VA in July 2000, he 
reported the onset of tinnitus during service after shooting 
in a range without earplugs.  Based on this history, the 
examiner diagnosed tinnitus.  

Accordingly, the Board concludes that the evidence supports 
the veteran's claim of service connection for tinnitus on a 
direct incurrence basis as a result of acoustic trauma 
suffered in the in-service shooting range episode. 

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarifies VA's duty to assist claimants in 
developing evidence pertinent to their claims.  

The Board acknowledges that there may be some deficiencies in 
this case as to whether VA has fully complied with the VCAA.  
This raises a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the 
veteran's claim on the merits would cause prejudice to him.  
As the benefit sought on appeal (entitlement to service 


connection for tinnitus) is being granted in full, the Board 
finds no prejudice has resulted to the veteran's due process 
rights by the Board's action in this matter.



ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


